DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connection between the springs 19, and the plate 22 and/or the sealing rings 18. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The valve seat 12 is fixed to the cylinder 26 of the valve while the plate 22 is fixed to the shaft 30.  The guard 13 is fixed and only the plate 22 can translate to vary the lift 17”. Contrary to the disclosure, claim 17 states “the valve seat movable relative to the valve guard” in line 5. Additionally, claim 18 states “an actuator to adjust the relative position of the valve seat and the valve guard”. Additionally, claim 19 states “the actuator is configured to translate a shaft, and the valve guard is coupled to the shaft to translate to/from the valve seat”. Thus, because claims 17-19 contain limitations that are directly contrary to the specification as filed, claims 17-19 contain new matter. 
 Dependent claims are rejected based on their dependency to the claims rejected in detail above.
 

The specification states (emphasis added): 

[0001] The present disclosure relates to valves, such as ring, annular or poppet valves.  Some embodiments of the subject matter disclosed herein relate specifically to valves for reciprocating compressors.  
[0002] Reciprocating compressors equipped with such valves can be employed in process applications including refineries, petro chemicals, fertilizers, refrigeration and air, as well as in the gas and oil industry, for gas re-injection, gas lift, pipeline gas transmission, gas storage and fuel gas bursting. 
[0003] Valves are typically arranged on both the suction side as well as the discharge side of reciprocating compressors to automatically open and close the suction port and discharge port of the compressor under the control of the pressure inside the compressor cylinder.

[0021] FIGS. 9 and 10 illustrate an embodiment of a valve having an intermediate plate between the valve seat and the valve guard.  The plate can be moved vertically and it acts like a stop for the rings, modifying the lift dimension. 

[0031] According to the subject matter disclosed herein, the plate 22 is removable such that it can be replaced, e.g. if the seat plate breaks or is worn.  A plurality of contrasting members for contrasting an opening movement of the plate and thus of the sealing rings 18 are provided; as an example, these members consist of a plurality of resilient members, as compression springs 19. 

[0032] In this configuration, the variable lift or gap 17 of the valve is formed between the plate 22 and the seat 12 with possible interposition of one or more elastic elements 41 like Belleville washers or springs. 

[0033] The valve seat 12 is fixed to the cylinder 26 of the valve while the plate 22 is fixed to the shaft 30.  The guard 13 is fixed and only the plate 22 can translate to vary the lift 17.  Stroke stops 24 may be provided, for example, in the form of protrusions of the bolt 25 fixing the guard 13.

Claim 17 states: “Valve for reciprocating compressors” in line 1; and claim 1 states: “concentric sealing rings extending from the intermediate plate toward the valve seat and arranged to move in concert with the intermediate plate between the open position and the closed position; resilient members between the valve guard and the intermediate plate, the resilient members arranged to bias the intermediate plate and the concentric sealing rings in the closed position” in lines 13-18.
  	As disclosed in 0031 of applicant’s specification and as claimed in claim 17 at lines 16-18, it appears the springs 19 bias the plate 22 and thus are connected in some undisclosed manner to the plate 22, or the plate 22 is connected in some undisclosed manner to the sealing rings 18, or both. As shown Figs 9-10 of the elected embodiment, when the plate 22 is moved away from the valve seat 12, the sealing rings 18 remain in contact with the plate 22. 
 	When the plate 22 is moved to a position in which the sealing rings 18 contact the valve seat 12 to close the valve, the plate 22 (acting like a stop for the sealing rings 18) would not allow the valves to “automatically open and close the suction port and discharge port of the compressor under the control of the pressure inside the compressor cylinder” as in 0003 of applicant’s specification. This would mean the valves disclosed in Figs 9-10 and claimed in claim 17 are inoperable and unfit for their claimed and disclosed purpose. Therefore, claim 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

 	Additionally, if the sealing rings “move in concert with the intermediate plate between the open position and the closed position” and the intermediate plate is “fixed to the valve shaft”, the purpose of the resilient members is unclear. The specification as filed does not appear to provide any purpose for the resilient members.

Claim 17 states: “a valve seat fixed to the cylinder and configured to enable a fluid to flow therethrough” in lines 4-5, and “a valve guard configured to enable the fluid to flow therethrough” in line 11. 
There is no configuration of any passages shown in the plate 22, the valve guard 13, or the valve seat 12 in Figs 9-10. Therefore, it is unclear how the valve seat and valve guard are 

Claim 17 states: “the intermediate plate configured to move in concert with a translational movement of the valve shaft”. 
 	It is unclear how the plate 22 translates in e.g. Fig 9. It appears the plate 22 is blocked from movement by elements surrounding the shaft 30 and thus it is unclear how the intermediate plate configured to move in concert with a translational movement of the valve shaft. No details are provided by applicant. Therefore, claim 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	
	As set forth in MPEP 21706.03(c) at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:

How do the sealing rings 18 “automatically open and close the suction port and discharge port of the compressor under the control of the pressure inside the compressor cylinder” when the plate 22 “acts like a stop” for the sealing rings?
What is the configuration of the fluid passages in the plate 22, the valve guard 13, and the valve seat 12 in Figs 9-10 which allow fluid flow through the claimed compressor valve?
How does the plate 22 translate in e.g. Fig 9 when it appears to be blocked from movement by elements surrounding the shaft 30?
In what manner do the shutter ring 18 and the plate 22 engage each other? How does this engagement allow the valve to open and close?

MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." As demonstrated by the rejections and questions set forth above which highlight the lack of detail provided in the specification as filed, claim(s) 17-22 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Dependent claims are rejected based on their dependence to the claims rejected in detail above.



Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regard to specific undue experimentation factors listed in MPEP 2164.01 (a), after consideration of all the factors, the Examiner finds:

Regarding factor (A):
The scope of the claims appears to be broad in relation to applicant’s disclosure considering applicant’s claims capture a wide range of possible valve configurations, yet applicant discloses merely an elected embodiment which appears to be inoperable.

Regarding factor (F):
Claim 17 states: “Valve for reciprocating compressors” in line 1; and claim 1 states: “concentric sealing rings extending from the intermediate plate toward the valve seat and arranged to move in concert with the intermediate plate between the open position and the closed position; resilient members between the valve guard and the intermediate plate, the resilient members arranged to bias the intermediate plate and the concentric sealing rings in the closed position” in lines 13-18.
  	As disclosed in 0031 of applicant’s specification and as claimed in claim 17 at lines 16-18, it appears the springs 19 bias the plate 22 and thus are connected in some undisclosed manner to the plate 22, or the plate 22 is connected in some undisclosed manner to the sealing rings 18, or both. As shown Figs 9-10 of the elected embodiment, when the plate 22 is moved away from the valve seat 12, the sealing rings 18 remain in contact with the plate 22. 
 	When the plate 22 is moved to a position in which the sealing rings 18 contact the valve seat 12 to close the valve, the plate 22 (acting like a stop for the sealing rings 18) would not allow the valves to “automatically open and close the suction port and discharge port of the compressor under the control of the pressure inside the compressor cylinder” as in 0003 of applicant’s specification. This would mean the valves disclosed in Figs 9-10 and claimed in claim 17 are inoperable and unfit for their claimed and disclosed purpose. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
 	Additionally, as disclosed in 0031 of applicant’s specification and as claimed in claim 1 at lines 16-20, it appears the springs 19 bias the plate 22 and thus are connected in some undisclosed manner to the plate 22, or the plate 22 is connected in some undisclosed manner to the sealing rings 18, or both. Therefore, the plate must be either attached to the springs 19 and/or the sealing rings 18. There are no details in the specification as filed to describe how the plate 22 is attached to either the springs 19 and/or the sealing rings 18 and thus no details of how the sealing rings are “arranged to move in concert with the intermediate plate between 
 	Additionally, if the sealing rings “move in concert with the intermediate plate between the open position and the closed position” and the intermediate plate is “fixed to the valve shaft”, the purpose of the resilient members is unclear. The specification as filed does not appear to provide any purpose for the resilient members. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.

Claim 17 states: “a valve seat fixed to the cylinder and configured to enable a fluid to flow therethrough” in lines 4-5, and “a valve guard configured to enable the fluid to flow therethrough” in line 11. 
There is no configuration of any passages shown in the plate 22, the valve guard 13, or the valve seat 12 in Figs 9-10. Therefore, it is unclear how the valve seat and valve guard are “configured to allow fluid to flow therethrough”. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.

Claim 17 states: “the intermediate plate configured to move in concert with a translational movement of the valve shaft”. 
 	It is unclear how the plate 22 translates in e.g. Fig 9. It appears the plate 22 is blocked from movement by elements surrounding the shaft 30 and thus it is unclear how the intermediate plate configured to move in concert with a translational movement of the valve 

 	It is unclear how the sealing rings 18 “automatically open and close the suction port and discharge port of the compressor under the control of the pressure inside the compressor cylinder” when the plate 22 “acts like a stop” for the sealing rings. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention. 
 	It is unclear if a connection exists between the springs 19, and the sealing rings 19 and/or the plate 22. As shown in Figs 9-10 of the elected embodiment, when the plate 22 is moved away from the valve seat 12, the sealing rings 18 remain in contact with the plate 22. Therefore, the plate must be either attached to the springs 19 and/or the sealing rings 18. It is unclear what types of connection(s) is/are used and unclear what the details of the connection(s) are. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
	It is unclear how the plate 22 translates in e.g. Fig 9 when it appears to be blocked from movement by elements surrounding the shaft 30. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
  	It is unclear in what manner do the shutter ring 18 and the plate 22 engage each other, and it is unclear how this engagement allows the valve to open and close. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.

Thus, given this lack of detail provided in the specification as filed, applicant has not enabled one of ordinary skill in the art to make and use the claimed invention with regard to factor F.

Regarding factor (G):
Claim 17 states: “Valve for reciprocating compressors” in line 1; and claim 1 states: “concentric sealing rings extending from the intermediate plate toward the valve seat and arranged to move in concert with the intermediate plate between the open position and the closed position; resilient members between the valve guard and the intermediate plate, the resilient members arranged to bias the intermediate plate and the concentric sealing rings in the closed position” in lines 13-18.
  	As disclosed in 0031 of applicant’s specification and as claimed in claim 17 at lines 16-18, it appears the springs 19 bias the plate 22 and thus are connected in some undisclosed manner to the plate 22, or the plate 22 is connected in some undisclosed manner to the sealing rings 18, or both. As shown Figs 9-10 of the elected embodiment, when the plate 22 is moved away from the valve seat 12, the sealing rings 18 remain in contact with the plate 22. 
 	When the plate 22 is moved to a position in which the sealing rings 18 contact the valve seat 12 to close the valve, the plate 22 (acting like a stop for the sealing rings 18) would not 

 	Additionally, as disclosed in 0031 of applicant’s specification and as claimed in claim 1 at lines 16-20, it appears the springs 19 bias the plate 22 and thus are connected in some undisclosed manner to the plate 22, or the plate 22 is connected in some undisclosed manner to the sealing rings 18, or both. Therefore, the plate must be either attached to the springs 19 and/or the sealing rings 18. There are no details in the specification as filed to describe how the plate 22 is attached to either the springs 19 and/or the sealing rings 18 and thus no details of how the sealing rings are “arranged to move in concert with the intermediate plate between the open position and the closed position” in line 14 of claim 17. No working examples are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
 	Additionally, if the sealing rings “move in concert with the intermediate plate between the open position and the closed position” and the intermediate plate is “fixed to the valve shaft”, the purpose of the resilient members is unclear. The specification as filed does not appear to provide any purpose for the resilient members. No working examples of the purpose 

Claim 17 states: “a valve seat fixed to the cylinder and configured to enable a fluid to flow therethrough” in lines 4-5, and “a valve guard configured to enable the fluid to flow therethrough” in line 11. 
There is no configuration of any passages shown in the plate 22, the valve guard 13, or the valve seat 12 in Figs 9-10. Therefore, it is unclear how the valve seat and valve guard are “configured to allow fluid to flow therethrough”. Thus, insufficient details are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.

Claim 17 states: “the intermediate plate configured to move in concert with a translational movement of the valve shaft”. 
 	It is unclear how the plate 22 translates in e.g. Fig 9. It appears the plate 22 is blocked from movement by elements surrounding the shaft 30 and thus it is unclear how the intermediate plate configured to move in concert with a translational movement of the valve shaft. No details are provided by applicant. No working examples are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.

 	It is unclear how the sealing rings 18 “automatically open and close the suction port and discharge port of the compressor under the control of the pressure inside the compressor cylinder” when the plate 22 “acts like a stop” for the sealing rings. No working examples are 
 	It is unclear if a connection exists between the springs 19, and the sealing rings 19 and/or the plate 22. As shown in Figs 9-10 of the elected embodiment, when the plate 22 is moved away from the valve seat 12, the sealing rings 18 remain in contact with the plate 22. Therefore, the plate must be either attached to the springs 19 and/or the sealing rings 18. It is unclear what types of connection(s) is/are used and unclear what the details of the connection(s) are. No working examples are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
	It is unclear how the plate 22 translates in e.g. Fig 9 when it appears to be blocked from movement by elements surrounding the shaft 30. No working examples are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
  	It is unclear in what manner do the shutter ring 18 and the plate 22 engage each other, and it is unclear how this engagement allows the valve to open and close. No working examples are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.
 	It is unclear what configuration is used in the plate 22, the valve guard 13, and the valve seat 12 in Figs 9-10 which allow fluid flow through the claimed compressor valve. No working examples are provided by applicant to allow one of ordinary skill in the art to make and use the claimed invention.


Dependent claims are rejected based on their dependence to claims rejected in detail above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 17 states the valve guard in line 5. There is improper antecedent basis for this limitation in the claim.
 	Claim 17 states “the valve seat movable relative to the valve guard”. Claim 18 states “an actuator to adjust the relative position of the valve seat and the valve guard.” Claim 19 states “wherein the actuator is configured to translate a shaft, and the valve guard is coupled to the shaft to translate to/from the valve seat”. These limitations are inconsistent with and directly In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
 	Claim 19 states “a shaft” in line 2. It is unclear if this shaft in the “valve shaft” already claimed in claim 17 at line 3, or not.
	 Dependent claims are rejected based on their dependence to the claims rejected in detail above.


Response to Arguments
	Regarding applicant’s arguments with respect to the rejections under 35 USC 112, many of the rejections were not addressed by the amendments. 	Applicant is directed to MPEP 714.02(b) (emphasis added): "The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action". Since 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
 	/DEVON C KRAMER/             Supervisory Patent Examiner, Art Unit 3746